Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
2. 	The disclosure is objected to because of the following informalities: In [0024]. line 2, the phrase “fig. 2”, should be Fig. --1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lns. 7-8 disclose the limitation “a movement limiting member that limits how far said upper frame subassembly can move relative to said lower frame subassembly”.
However, Claim 1 does not clearly state the upper frame subassembly is movable at all.  Nor does Claim 1 specify how, why or in what direction the upper frame subassembly is movable.  Still further Claim 1 does not describe any structural features of the claimed “movement limiting member”.
	Therefore, the claim is indefinite.

Claim 2 recites “at least one isolator connection securing said vibratory unit to at least one of said upper frame subassembly side plates”.  However, Claim 2 does not recite any structural features of said “isolator connection”, nor how it secures the vibratory unit to at least one side plate.  Therefore, the claim is indefinite.

Claim 3 recites the phrase “a plate connected to said vibratory unit”.  It is vague and indefinite as to whether “a plate connected to said vibratory unit” refers back to the 
--compaction plate mounted to said lower frame subassembly--, or if “a plate connected to said vibratory unit” introduces an additional plate of some kind.

Claim 5 recites the phrase “further comprising a movement limiting opening through which said movement limiting member at least partially extends”.
Is vague and indefinite as to where the “movement limiting opening” is located on the device, how the opening cooperates with the --movement limiting member-- to limit movement of the upper frame subassembly nor how the movement limiting member is moved at least partially extends through the opening.

Allowable Subject Matter
4. 	Claims 7-20 are allowed.

5. 	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6. 	Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				04/27/2022